IN THE SUPREME COURT OF IOWA

                           No. 09 / 06–1745

                         Filed August 22, 2008


IN RE THE DETENTION OF SCOTT ALLEN BENNETT

SCOTT ALLEN BENNETT,

      Appellant.


      Appeal from the Iowa District Court for Black Hawk County,

Bruce B. Zager, Judge.



      Respondent in a civil commitment proceeding appeals from civil

commitment after a jury found him to be a sexually violent predator.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Steven Addington,

Michael H. Adams, and Greta Truman, Assistant Public Defenders, for

appellant.



      Thomas J. Miller, Attorney General, and Linda J. Hines and

Rebecca Goettsch, Assistant Attorneys General, for appellee.
                                     2

PER CURIAM.

      After a jury found Scott Bennett to be a “sexually violent predator”

(SVP), as defined in Iowa Code section 229A.2(11) (2005), the district

court committed him to the custody of the department of human services

as required by section 229A.7(5).      Bennett appeals and raises several

claims of error.   On our review, we find the claims were either not

preserved or were rejected by other decisions of this court decided during

the pendency of this action. We affirm the decision of the district court.

      Bennett first claims his rights to due process and equal protection

were violated by the provision in Iowa Code section 229A.7(4) that

entitled the attorney general to demand a jury trial. Our recent opinion

in In re Detention of Hennings, 744 N.W.2d 333 (Iowa 2008), squarely

addressed and rejected similar arguments.       For the reasons stated in

that opinion, the statutory right of the attorney general to demand a jury

trial does not violate the Due Process and Equal Protection Clauses of

our Federal and state Constitutions.

      Next, Bennett asserts three legal errors: insufficiency of the

evidence, admission of irrelevant and unfairly prejudicial evidence, and

erroneous jury instructions. Bennett’s arguments supporting these three

errors are premised on his claim that chapter 229A requires a present

likelihood of reoffense at the time of the proposed commitment.         We
rejected such an interpretation in In re Detention of Pierce, 748 N.W.2d
509 (Iowa 2008). Pierce is dispositive of Bennett’s claims of legal error.

For the reasons stated in that opinion, we conclude the district court did

not commit the legal errors asserted by Bennett.

      We conclude Iowa Code section 229A.7(4) does not violate

Bennett’s rights to due process and equal protection, and the district

court did not err in interpreting and applying chapter 229A. Bennett has
                                     3

failed to preserve the other issues he raises on appeal.     See Meier v.

Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (holding issues must be

raised and decided in district court before we will consider them on

appeal). We affirm the district court.

      AFFIRMED.

      All justices concur except Baker, J., who takes no part.

      This is not a published opinion.